     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
                                                   FRESNO DIVISION
12
13                                                       ) Case No.: 1:19-cv-00546-BAM
     FIDEL NAVARRETE,                                    )
14                                                       ) STIPULATION AND ORDER FOR
                      Plaintiff,                         ) REMAND
15                                                       )
             vs.                                         )
16                                                       )
                                                         )
17   ANDREW SAUL,                                        )
     Commissioner of Social Security,                    )
18                                                       )
                                                         )
19                    Defendant.
20
21           IT IS HEREBY STIPULATED, by and between the parties, Fidel Navarrete
22   (Plaintiff) and Andrew Saul, Commissioner of Social Security (the Commissioner
23   or Defendant), through their respective counsel of record, that this action be
24   remanded for further administrative action pursuant to section 205(g) of the Social
25   Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
26           On remand, the Appeals Council will remand the case to an administrative
27   law judge (ALJ), directing the ALJ to reevaluate the medical opinion evidence,
28


     Stip. & Order for Remand; 1:19-cv-00546-BAM          1
 1   clarify Plaintiff’s education and ability to communicate in English, take action to
 2   further develop the record if warranted, and issue a new decision.
 3           The parties further request that the Clerk of the Court be directed to enter a
 4   final judgment in favor of Plaintiff, and against Defendant, reversing the final
 5   decision of the Commissioner.
 6
 7                                                       Respectfully submitted,
 8
     Dated: February 12, 2020                            McGREGOR W. SCOTT
 9                                                       United States Attorney
10                                                       DEBORAH LEE STACHEL
                                                         Regional Chief Counsel, Region IX
11
                                                         Social Security Administration
12
13                                                 By:   /s/ Carol S. Clark
14
                                                         CAROL S. CLARK
                                                         Special Assistant U.S. Attorney
15
                                                         Attorneys for Defendant
16
17                                                 By:   /s/ Jonathan Pena
                                                         JONATHAN PENA
18                                                       Attorney for Plaintiff (signature authorized
                                                         by email on February 12, 2020)
19
20
21
22
23
24
25
26
27
28


     Stip. & Order for Remand; 1:19-cv-00546-BAM           2
 1                                                 ORDER
 2           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that this action be
 3   remanded to the Commissioner of Social Security for further administrative action consistent
 4   with the above stipulation. The Clerk of the Court is directed to enter a final judgment in favor
 5   of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 6
 7   IT IS SO ORDERED.
 8
         Dated:      February 14, 2020                        /s/ Barbara   A. McAuliffe            _
 9                                                        UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Order for Remand; 1:19-cv-00546-BAM      3
